                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      December 23, 2019

BY ECF AND EMAIL

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                            MEMO ENDORSED
failla_nysdchambers@nysd.uscourts.gov

       Re:     United States v. Okechukwu Peter Ezika, S5 18 Cr. 117 (KPF)

Dear Judge Failla:

        On December 20, 2019, the defendant filed a reply in support of his motion to withdraw
his waiver of the right to a grand jury indictment, and a declaration in support of that submission.
(Dkt. Nos. 210 (“Def. Reply”), 210-1 (“Def. Reply Decl.”).) In his reply, the defendant argued—
for the first time—that a second attorney, Richard Portale, Esq., also provided ineffective
assistance of counsel. (Def. Reply 2 (describing Mr. Portale’s purported “lack of effective
counsel” and failure to “act with enough deliberate speed”).) The defendant claims that his
assertions are supported, at least in part, by (conclusory) statements in his declaration. (See, e.g.,
Def. Reply Decl. ¶ 6.)

        Even if the Court assumes arguendo that the defendant’s statements regarding Mr. Portale
are true and the Court accepts his argument with respect to Mr. Portale’s representation, the
outcome is unchanged—the motion should be dismissed as untimely and, in the alternative, denied
on the merits. (See Gov’t Opp’n 9-11 (substantial delay in bringing the motion weighs in favor of
denial), 11-20 (all other factors support denial) (Dkt. No. 201).) The period of delay purportedly
attributable to Mr. Portale’s alleged “lack of effective counsel” was only approximately half of the
substantial period of delay occasioned by the defendant. (See Gov’t Opp’n 6-7, 10-11.)
Accordingly, the Court should deny the defendant’s motion both on untimeliness grounds and on
the merits without addressing the belatedly raised allegations concerning Mr. Portale’s
representation of the defendant.

       However, in the event that the Court finds it necessary to make a determination concerning
Mr. Portale’s purported “lack of effective counsel” in order to resolve the defendant’s motion, the
Government would respectfully request that the Court provide a reasonable opportunity for the
Government to (1) seek an attorney-client privilege waiver and informed consent from the
defendant concerning Mr. Portale’s representation of the defendant, similar to that which the Court
authorized regarding Mr. Spodek (see Dkt. No. 187); (2) obtain relevant documents and
                                                                                      Page 2


  communications from and conduct an interview of Mr. Portale; and (3) draft and submit to the
  Court a sur-reply and declaration from Mr. Portale, to which the Government would append any
  relevant documentation and communications it received.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                               By ____________________________
                                                  Juliana N. Murray
                                                  Robert B. Sobelman
                                                  Assistant United States Attorneys
                                                  (212) 637-2314/2616

  cc:    Michael P. Kushner, Esq. (by ECF and email)



Application GRANTED. The Government is directed to submit a letter
to the Court on or before January 28, 2020, advising the Court
regarding the scope of the privilege waiver sought or obtained as to
Mr. Portale, if any, the documents sought from Mr. Portale, and a
contemplated schedule for the filing of a sur-reply and a declaration
from Mr. Portale.

Dated:       January 7, 2020                       SO ORDERED.
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
